Citation Nr: 0014356	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-05 784	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from April 1961 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for PTSD.  The 
veteran subsequently submitted additional evidence in support 
of his claim, and after considering the additional evidence, 
in September 1997, the RO confirmed the earlier denial.  In 
October 1999 the Board remanded this matter to the RO for 
further evidentiary development.  


REMAND

As noted above, in October 1999 the Board remanded this 
matter to the RO for additional evidentiary development 
pertaining to the veteran's alleged stressor events in 
service.  The RO was directed to request that the veteran 
provide a comprehensive statement concerning the specifics of 
the stressors that he alleges occurred during service.  It 
was noted that if evidence was submitted that corroborated 
the occurrence of one or more of the claimed stressful 
experiences in service, the RO was to prepare a report 
detailing the nature of any in-service stressful experience 
determined to be established by the record, and then schedule 
the veteran for an examination by a VA psychiatrist.  The 
remand order went on to state that "[o]therwise, the RO 
should attempt to corroborate the veteran's alleged in-
service stressful experiences through all appropriate means, 
including, but not limited to, contacting the National 
Archives and Records Administration (NARA) and the Commandant 
of the Marine Corps."  

The Board notes in October 1999 the RO sent a letter to the 
veteran requesting, among other things, that he provide a 
comprehensive statement regard his alleged stressor(s).  The 
record reflects that the veteran failed to respond to the 
RO's letter.  In January 2000 the RO issued a supplemental 
statement of the case, confirming the denial of the veteran's 
claim for service connection for PTSD, noting that the 
veteran had failed to respond to the RO's request for 
information.  The Board notes however, that after determining 
that the veteran had failed to respond to the request for 
information, the RO should have completed the Remand orders, 
to specifically include attempting "to corroborate the 
veteran's alleged in-service stressful experiences through 
all appropriate means".  After taking that action, if any 
in-service stressful event was corroborated, the RO was to 
prepare a report detailing the in-service stressful 
experience, and schedule the veteran for an examination by a 
VA psychiatrist.  If no in-service stressful experience was 
corroborated, the RO was to "so state in its report", and 
the veteran would not be scheduled for an examination by a VA 
psychiatrist.  

Since the RO has yet to complete the development requested by 
the Board in the October 1999, this matter must be remanded 
for the RO to complete (and document actions taken to 
complete) all requested development.  The Board regrets the 
necessity to once again remand this case for additional 
development by the RO, however, there has been a failure to 
comply with the terms of the Board's October 1999 remand 
order, thus rendering the record incomplete and impeding the 
Board's review.  These developmental deficiencies must be 
addressed prior to the Board rendering a decision.  In light 
of the U.S. Court of Appeals for Veterans Claims (Court) 
directive to the Board regarding remands, the Board is 
compelled to remand this case for the RO to fully comply with 
the Board's remand.  Stegall v. West, 11Vet. App. 268 (1998).  
In Stegall the Court held that a remand by the Board confers 
on the veteran, as a matter of law, the right to compliance 
with the remand orders and that a remand by the Board imposes 
upon the RO a concomitant duty to ensure compliance with all 
of the terms of the remand.  The Court noted that where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to insure compliance.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  If the RO determines that the veteran 
has still failed to submit any additional 
evidence, the RO should nonetheless 
attempt to corroborate the veteran's 
alleged in-service stressful experiences 
through all appropriate means, including, 
but not limited to, contacting the 
National Archives and Records 
Administration (NARA) and the Commandant 
of the Marine Corps, Headquarters, U.S. 
Marine Corps, Code MMRB, Quantico, 
Virginia 22134-0001.  This may require 
that the RO first obtain morning reports 
and/or similar types of clarifying 
evidence from the National Personnel 
Records Center (NPRC), or from similar 
sources, and that the RO submit this 
information with any that is provided by 
the veteran for consideration.

2.  If during the course of implementing 
this Remand, the RO receives any 
additional evidence that corroborates any 
of the stressor events the veteran 
alleges to have experienced in service, 
then, as indicated in the prior Remand, 
the RO should prepare a report detailing 
the nature of any in-service stressful 
experience that has been corroborated.

3.  The RO should then schedule the 
veteran for an examination by a VA 
psychiatrist, preferably who has not 
previously examined him, to determine 
whether it is at least as likely as not 
that his PTSD is the result of his 
military service, to include in Vietnam.  
The RO should provide to the examiner the 
report described above, and the examiner 
must be instructed that only the 
corroborated stressful experiences 
referred therein may be considered for 
the purpose of determining whether 
exposure to an in-service stressor has 
resulted in a current diagnosis of PTSD.  
It also is imperative that the examiner 
review the claims folder, containing all 
evidence relevant to the case, including 
a copy of this REMAND.  If a diagnosis of 
PTSD is deemed appropriate, then the 
examiner should explain how the 
diagnostic criteria of the DSM-IV are 
met, to include identification of the 
specific stressor(s) underlying the 
diagnosis, and comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the RO.  
Similarly, if a diagnosis of another type 
of psychiatric illness is deemed 
appropriate, whether in lieu of or in 
addition to PTSD, the examiner should 
explain the basis for the diagnosis, as 
well as comment upon the relationship, if 
any, between that diagnosis and the 
veteran's service.  

4.  After completion of the foregoing 
(and any additional development deemed 
warranted by the record), the RO should 
review the veteran's claim on the basis 
of all pertinent evidence of record, to 
include that added to the record since 
the issuance of the most recent 
supplemental statement of the case, and 
in light of all applicable laws and 
regulations.  If action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and a 
reasonable period for response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


